NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



WALTER ERNST,                               )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D16-2909
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed August 24, 2018.

Appeal from the Circuit Court for Manatee
County; Susan Maulucci, Judge.

Howard L. Dimmig, II, Public Defender,
and Maureen Surber, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee.


PER CURIAM.


             Affirmed.


CASANUEVA, SILBERMAN, and MORRIS, JJ., Concur.